FILED
                                                United States Court of Appeals
                    UNITED STATES COURT OF APPEALS      Tenth Circuit

                           FOR THE TENTH CIRCUIT                       May 17, 2012

                                                                   Elisabeth A. Shumaker
                                                                       Clerk of Court

UNITED STATES OF AMERICA,

             Plaintiff-Appellee,
                                                           No. 11-1443
v.                                              (D.C. No. 1:10-CR-00623-CMA-1)
                                                            (D. Colo.)
JAMES E. LAUGHLIN,

             Defendant-Appellant.


                            ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, PORFILIO, Senior Circuit Judge, and MURPHY,
Circuit Judge.


      James E. Laughlin challenges the sixteen-month sentence he received for

violating the terms and conditions of his federal supervised release, claiming that the

within-guidelines sentence imposed by the district court is both procedurally and

substantively unreasonable. Exercising jurisdiction under 18 U.S.C. § 3742(a)(1) and

28 U.S.C. § 1291, we summarily affirm.

*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R App. P. 32.1 and 10th Cir. R. 32.1.
      First, Mr. Laughlin argues that the district court committed procedural errors

by (1) improperly considering three sentencing factors that Congress expressly

omitted from the supervised release sentencing statute, and (2) inadequately

considering a sentencing factor it was required to consider when imposing a sentence

for a violation of supervised release. However, we agree with the government that

the district court considered appropriate sentencing factors when it determined

Mr. Laughlin’s sentence. See Aplee. Br. at 10-14. We further agree with the

government that Mr. Laughlin has not even come close to satisfying the controlling

plain error standard of review as it relates to his procedural challenges to his

sentence. Id. at 8-10, 15-16.

      Second, Mr. Laughlin claims that his sentence is substantively unreasonable

because the district court improperly weighed the sentencing factors enumerated in

18 U.S.C. §§ 3553(a) and 3583(e). But we agree with the government that

Mr. Laughlin has not rebutted the presumption that his within-guidelines sentence is

reasonable. See Aplee. Br. at 18-20. Indeed, as the government has pointed out, in

his opening brief, “Mr. Laughlin advance[d] no discernable facts or legal authority

supporting his assertion that the district court mis-weighed the sentencing factors.”

Id. at 19; see also Aplt. Opening Br. at 21-22.




                                          -2-
The judgment of the district court is AFFIRMED.


                                      Entered for the Court


                                      John C. Porfilio
                                      Senior Circuit Judge




                                -3-